Lumpkin, J.
1. Where the heirs of a grantor, with the consent of his administrator, brought suit against his grantee and persons holding by purchase under such grantee, for the purpose of cancelling the conveyances and recovering the land conveyed, on the ground that their ancestor was insane and lacking in mental capacity to make a deed, and that the defendants had notice thereof; and where it appeared that the' deed was made by him in January, 1896, that he died in April, 1897, and that the defendants had been in possession since that time, and the suit was not brought, until 1910, and no reason appeared why the plaintiffs did not know, or by the slightest diligence could not have known, of the substantial facts, so as to bring the suit within a reasonable time after the deed was executed and after the grantor’s death, the action was properly dismissed on demurrer on the ground that it was stale and that the plaintiffs were in laches. Bennett v. Bird, 139 Ga. 25 (76 S. E. 568); Spence v. Queen, 139 Ga. 587 (77 S. E. 820); Bailey v. Freeman, 140 Ga. 71 (78 S. E. 423).
2. The allegations in the petition and the amendments by which it was sought to show that the heirs, with the consent of the administrator, brought suit within a reasonable time, were not sufficient for that purpose. The administrator of the decedent, as clerk of the superior court, recorded the deed shortly after it was executed. One of the plaintiffs was a witness to it. The allegations in regard to the lack of knowledge on the part of other plaintiffs were insufficient to save the case, when considered in the light of the fact that they must have known that the defendants were in possession of the land and receiving the rents and profits thereof, and must have known of their father’s *740mental condition, and in view of the fact that the deed from him was recorded in 1896.
October 15, 1913.
Equitable petition. Before Judge Edwards. Douglas superior court. September 6, 1912.
J. 8. James, for plaintiff. W. T. Roberts, J. R. Hutcheson, and E. 8. Lumpkin, for defendants.

Judgment affirmed.


All the Justices concur.